N\§P) Case 1:19-mj-OlO47-SAG Document 2 Filed 03/26/15? @’EQ?© 215],, S[¢] (}/

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Special Agent Emiiy Zagone of the United States Secret Service, being first duly
swom, state the following:

INTRODUCTION AND AGENT BACKGROUND

1. I submit this affidavit in support of a criminal complaint and arrest warrant for
Caprice BETHEA, charging her with a criminal violations of 18 U.S.C. § 1344 (Bank Fraud) and
18 U.S.C. § 1028A (Aggravated Identity Theft).

2. I am a duly appointed Special Agent with the United States Secret Service
(“USSS”) and have been employed as such since June 2017. Through my employment with the
USSS, I have gained knowledge in the use of various investigative techniques including the
utilization of physical surveillance, undercover agents, confidential informants and cooperating
witnesses, consensual]y monitored recordings, investigative interviews, financial investigations,
the service of administrative and grand jury subpoenas, mobile wireless tracking methods,
analyzing telephone pen register and caller identification system data, and the execution of search
and arrest warrants, including those executed upon physical addresses as well as those executed
upon electronic equipment and data storage providers.

3. Throughout my career in laws enforcement, l have become familiar with the
methods and techniques associated with financial institution fraud and counterfeit trends and
tactics. ]n the course of conducting financial investigations, I have incorporated the use of the
following investigative techniques: interviewing informants, cooperating witnesses, victims and
subjects; physical surveillance and utilization of various surveillance techniques; supporting

undercover operations; participating in mobile wireless tracking missions; and preparing and

Case 1:19-mj-OlO47-SAG Document 2 Filed 03/26/19 Page 2 of 5

executing search and arrest warrants that have led to seizures of counterfeit currency, access
devices, and other instruments used to commit financial fraud.

4. Based on my knowledge, training, and experience in the investigation of financial
institution fraud, l am familiar with the ways in which fraudsters conduct their business My
familiarity includes the various means and methods by which individuals defraud financial
institutions; their use of cellular telephones and social media accounts to facilitate fraud; and their
use of code words to describe fraud. l am familiar with the ways that those who commit financial
institution fraud are able to carry out their fraud without detection Financial institution fraud is
an ongoing and recurring criminal activity. As contrasted with crimes against persons, which tend
to be discrete offenses, crimes such as bank fraud and wire fraud are illicit commercial activities
that are characterized by regular, repeated criminal activity.

5. Based on the evidence gathered to date, there is probable cause to believe that
Caprice Bethea (“BETHEPi”) has committed, is committing, and will continue to commit
violations of 18 U.S.C. § 1344 (Bank Fraud) and 18 U.S.C. § 1028A (Aggravated Identity Theft).

6. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause for an arrest warrant, 1 have not included every detail of every aspect of the
investigation Rather, I have set forth only those facts that l believe are necessary to establish
probable cause of the violation set forth above. However, I have not excluded any information
known to me that would defeat-a determination of probable cause. The information contained in
this Affidavit is based upon my personal knowledge, my review of documents and other evidence,

and my conversations with other law enforcement officers and other individuals

Case 1:19-mj-OlO47-SAG Document 2 Filed 03/26/19 Page 3 of 5

PROBABLE CAUSE

7. From approximately 2015 to late 2017, SECU and M&T bank investigators
identified a suspect Who was presenting forged and/or stolen checks at bank ATMS. As discussed
further, 1 identified BETHEA as this suspect. The scheme operated as follows: BETHEA made v
contact with M&T, SECU, and other bank account customers via social media, social connections,
or in random street encounters BETHEA would deposit the forged and/or stolen checks into thel
accounts of these account holders using their debit cards to access bank ATMs. BETI-IEA would
then immediately Withdraw whatever amount the ATM was authorized to dispense in a transaction
(usually between $500.00 and $1,000.00, depending on the financial institution). In each instance,
BETHEA therefore assumed the identity of both the individual making the deposit into his or her
own account, as well as the payee of the check.

8. As part of my investigation, I have reviewed records obtained from SECU. The
records described below do not include all the instances wherein BETHEA targeted this institution
or other financial institutions The following transactions, however, are all transactions where
SECU bank footage captures BETHEA depositing the check and withdrawing money from the

ATM. lnvestigators identified the following transactions as having been carried out by BETHEAl:

 

l ‘The names of the victims have been redacted such that only their initials are listed in this affidavit

Case 1:19-mj-OlO47-SAG Document 2 Filed 03/26/19 Page 4 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name/Bank of Amount
Name of Victim/ Originating Check Withdrawn
Account Number Checking Account Branch/ Address Time Date Amount (Loss)
SECU 27 (418 W. Ba|timore n
C.P. Account 1 A.G. (M&T Bank) Street, Ba|timore, MD 21201) 1834 hrs 2/5/2016 $1,870.00 $200.00
SECU 27 (418 W. Baltimore
C.P. Account 2 J.B. (PNC Bank) Street, Ba|timore, MD 21201) 1835 hrs 2/5/2016 $1,735.00 5100.00
SECU 129 (10025 Ba|timore
Starter Check (lVl&T Nationa| Pi|<e, Ellicott City, lVlD
M.J. Account 1 Bank) 21042} 1728 hrs 2/12/2016 $1,800.00 $0.00
SECU 129 (10025 Baltimore
Starter Check Nationa| Pike, E||icott Cit\/r |VtD
|V|.J. Account 2 (We||s Fargo) 21042) 1730 hrs 2/12/2016 $1,880.00 $200.00
Starter Check (M&T SECU 69 (8514 Liberty Road,
A.B. Account 1 Bank) Randal|stown, lVlD 21133) 1829 hrs 2/17/2016 51,800.00 $300.00
Starter Check SECU 69 (8514 Liberty Road,
A.B. Account 2 (Wel|s Fargo) Randa|lstown, MD 21133) 1830 hrs 2/17/2016 $1,850.00 $0.00
SECU 40 (103 Chesapeake
Center Court, G|en Burnie,
A.D. Account 1 A.G. (lV|&T Bank) NlD 21060 1755 hrs 3/14/2016 $1,760.00 5500.00
SECU 40 (103 Chesa peake
Center Court, G|en Burnie,
A.D. Account 2 A.G. (lV|&T Bank) MD 21060 1800 hrs 3/14/2016 $1,820.00 $0.00
B.B. (Navy Federal SECU 30 (301 W. Preston
W.S. Account 1 Credit Union) Street, Ba|timore, |VlD 21201) 1907 hrs 6/7/2016 $1,250.00 S0.00
B.B. (Navy Federa| SECU 27 (418 W. Ba|timore
H.B. Account 1 cred it Union) Street, Baltimore, lvlo 21201) 0045 hrs 6/7/2016 $1,600.00 $o.oo
B.B. (Navy Federa| SECU 30 (301 W. Preston
|.C. Account 1 Cred it Union) Street, Baltimore, |V¢D 21201) 0036 hrs 7/14/2016 $1,550.00 $500.00
J.C. (Bank of SECU 6 (7173 Security B|vd,
S.W. Account 1 America) Windsor Mill, lVlD 21244) 2115 hrs 8/25/2016 $1,650.00 $100.00
J.C. (Bank of SECU 6 (7173 Security B|vd,
S.W. Account 2 America) Windsor Nli||, MD 21244) 2116 hrs 8/25/2016 51,450.00 $500.00
SECU 40 (103 Chesa peake
Center Court, G|en Burnie,
D.H. Account 1 I_.C. (lV|&T Bank) lVlD 21060 1409 hrs 10/22/2016 $1,470.00 $500.00
SECU 40 (103 Chesa peake
Center Court, G|en Burnie,
D.H. Account 2 L.C. (lV|&T Bank) |V|D 21060 1411 hrs 10/22/2016 51,350.00 $300.00
J.C. (Bank of SECU 30 (301 W. Preston
D.H. Account 3 America) Street, Ba|timore, lV|D 21201) 1539 hrs 10/23/2016 31,290.00 $600.00
J.C. (Bank of SECU 30 (301 W. Preston
D.H. Account 4 America) Street, Ba|timore, lVlD 21201) 1541 hrs 10/23/2016 $1,350.00 $380.00
SECU 30 (301 W. Preston
A.D. Account 1 D.M. (lV|&T Bank) Street, Ba|timore, |V|D 21201) 1802 hrs 12/23/2016 $1,620 $500.00
SECU 30 (301 W. Preston -
A.D. Account 2 D.|V|. (M&T Bank) Street, Ba|timore, lVlD 21201) 1755 hrs 12/23/2016 $1,790.00 5500.00
SECU 30 (301 W. Preston
D.B. Account 1 D.|Vl. (IV|&T Bank) Street, Baltimore, NlD 21201) 1753 hrs 12/23/2016 $1,630.00 5500.00
SECU 30 (301 W. Preston
D.B. Account 2 D.l\/|. (|V|&T Bank) Street, Baltimore, NlD 21201) 1754 hrs 12/23/2016 $1,570.00 5500.00
` $34,085.00 ss,lso.oo

 

 

Case 1:19-mj-01047-SAG Document 2 Filed 0_3/26/19 Page 5 of 5

9. Video footage from cameras placed at each of these ATM_s demonstrates that
BETHEA carried out each of the aforementioned transactions Investigators reviewed the deposit
records for each transactions, and in each instance, BETHEA used the actual account holder’s card
and associated personal information to complete the deposit and Withdrawal. Additionally, each
of these transactions Was successful at the time of deposit but was returned within three to five
business days due to the account being closed or insufficient funds within an active account.

10. Actual loss to SECU included on the Chart above includes only the amount
immediately withdrawn that was captured in video footage; however, reviews of deposit records
indicate transactions carried out at nearby locations immediately following the initial deposit and
several days prior to the check being returned for lack of funds. However, these loss amounts for
SECU were not included due to lack of video footage of these subsequent transactionsl

CONCLUSION

33. Based on the foregoing, I submit that there is probable cause to believe that Caprice
BETHEA has committed violations of 18 U.S.C. § 1344 (Bank Fraud) and 18 U.S.C. § 1028A
(Aggravated ldentity Thef`t).

WHEREFORE, in consideration of the facts presented, l respectfully request that this Court
Emily Zagone (/

Special Agent
United States Secret Service

issue an arrest warrant for Caprice BETHEA.

v-c`- ~ I'\
'1§'*°§ f l -'v\_"
\

____

_. n , s
Sul§(n:ed_>and sworn t'o before me this@’ib day of March, 2019.

 

The H§ihoiable st gp`|rianr:€;g; Gat(a§hei/
United’$tates Magistrate Judge
United States District Court for the District of Maryland

